Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-19 are presented for examination.

Claim Objections
2.	Claims 1, 5, 11-12, and 14-18 are objected to because of the following informalities:
As per Claim 1 and 15-16, they recite the limitation “estimated train traffic” in line 6 (Claim 1), line 14-15 (Claim 15) and line 16 (Claim 16) which would be better as “the estimated train traffic”.  
As per Claim 5, 14 and 17, they recite the limitation “estimated train traffic” which would be better as “the estimated train traffic”.  
As per Claim 11-12 and 18, they recite the limitation “immediately” which is unclear what the limitation refers.
As per Claim 18, it recites the limitation “computer readable instructions” in line 1 which would be better as “computer-executable instructions”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 6, it recites the limitation “wherein the contact model further includes a system model of the interface between the train car and the train track and a wheel contact model of the interface between the wheel of the train car and the rail” which is unclear what the limitation refers.  It is not clear from the language what the connection of the train car to the train track is, as a train car is usually not in contact with the train track.  Applicant may consider amending the claim limitation to clearly define the scope of the claim invention. (Examiner’s Note: For the purposes of examination, the interface that connects the train car to the train track will be interpreted as the suspension and wheel attached to the train car that allows it to roll on the train track.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-19 recite steps or acts including generating an updated rail profile; thus, the claims are to a process, which is one of the statutory categories of invention.
(Step 2A – Prong One) The claims 1 and 15-16 recite:
(Claim 1) generating a contact model of the interaction between the rail and the train car based on the rail profile, the train wheel profile, and estimated train traffic on the rail (under its broadest reasonable interpretation, mathematical concepts); 
running the contact model to produce a simulated loading on the rail for a predetermined time period using the rail profile (under its broadest reasonable interpretation, mathematical concepts); 
generating a wear model based on the material properties and/or friction modifier properties of the rail (under its broadest reasonable interpretation, mathematical concepts); 
running the wear model using the rail profile and the simulated loading from the contact model to produce a simulated wear profile of the rail for the predetermined time period (under its broadest reasonable interpretation, mathematical concepts); and 
generating an updated rail profile by modifying the rail profile by the simulated wear profile and the grinding profile (under its broadest reasonable interpretation, mathematical concepts).
(Claim 15) for each of the at least two sets of maintenance parameters: 
generating a contact model of an interaction between the rail profile and a wheel of a train based on the rail profile, the train wheel profile, and estimated train traffic on the rail (under its broadest reasonable interpretation, mathematical concepts); 
generating a wear model based on the material properties (under its broadest reasonable interpretation, mathematical concepts); 
performing a wear simulation using the rail profile for a predetermined time period (under its broadest reasonable interpretation, mathematical concepts) by: 
running the contact model to produce a simulated loading (under its broadest reasonable interpretation, mathematical concepts); 
running the wear model to produce a simulated wear profile based on the simulated loading (under its broadest reasonable interpretation, mathematical concepts); and 
generating an updated rail profile by modifying the rail profile by the simulated wear profile (under its broadest reasonable interpretation, mathematical concepts); 
repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail (under its broadest reasonable interpretation, mathematical concepts); and 
calculating a wear time until the final rail profile exceeds the predetermined wear limit (under its broadest reasonable interpretation, mathematical concepts);
 comparing the wear times associated with each set of maintenance parameters (under its broadest reasonable interpretation, mathematical concepts).
(Claim 16) predicting wear in the rail (under its broadest reasonable interpretation, mathematical concepts) by: 
generating a contact model of the interaction between the rail and the train car based on the rail profile, the train wheel profile, and estimated train traffic on the rail (under its broadest reasonable interpretation, mathematical concepts); 
running the contact model to produce a simulated loading on the rail for a predetermined time period using the rail profile (under its broadest reasonable interpretation, mathematical concepts); 
generating a wear model based on the material properties and/or friction modifier properties of the rail (under its broadest reasonable interpretation, mathematical concepts); 
running the wear model using the rail profile and the simulated loading from the contact model to produce a simulated wear profile of the rail for the predetermined time period (under its broadest reasonable interpretation, mathematical concepts); and 
generating an updated rail profile by modifying the rail profile by the wear profile and the grinding profile (under its broadest reasonable interpretation, mathematical concepts).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “computer-based system” (Claim 16), “input device” (Claim 16), “output device” (Claim 16 and 19), “memory” (Claim 16), “computer-executable instructions” (Claim 156), and “processor” (Claim 16 and 18), and “computer readable instructions” (Claim 18) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further Claim 1 and 15-16 recite the limitation which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)):
(Claim 1) “obtaining material properties of the rail, a rail profile of the rail, and a train wheel profile of a wheel of a train car” and “obtaining a grinding profile for at least one grinding operation performed on the rail during the predetermined time period”.
(Claim 15) “obtaining a train wheel profile of a train car; providing two or more sets of maintenance parameters, each set of maintenance parameters including: a rail profile; grinding parameters; and rail material properties; wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; ” and “obtaining a grinding profile for at least one grinding operation performed on the rail during the predetermined time period”.
(Claim 16) “an input device operable to receive material properties of the rail and a rail profile of the rail; an output device operable to convey wear information relating to the rail; memory operable to store the material properties of the rail, the rail profile of the rail, a train wheel profile of a wheel of a train car” and “obtaining a grinding profile for at least one grinding operation performed on the rail during the predetermined time period”.
These additional elements do not integrate modeling wear in a rail of a train track in data into a practical application because they do no more than implement the mathematical modeling on a computer (see Fig. 22) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “computer-based system” (Claim 16), “input device” (Claim 16), “output device” (Claim 16 and 19), “memory” (Claim 16), “computer-executable instructions” (Claim 156), and “processor” (Claim 16 and 18), and “computer readable instructions” (Claim 18) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the addition elements “train car”, “rail”, “train track”, “train traffic”, “train wheel”, “wheel of train car”, “grinding operation” which are an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). 
Further dependent claims 2-14 and 17-19 recite:
2. The method of claim 1, further comprising the step of determining whether the updated rail profile exceeds a predetermined wear limit for the rail (mathematical concepts).
3. The method of claim 1, further comprising the steps of: 
running the contact model to produce a second simulated loading on the rail for a second predetermined time period using the updated rail profile (mathematical concepts); 
running the wear model using the updated rail profile and the second simulated loading from the contact model to produce a second simulated wear profile of the rail for the second predetermined time period (mathematical concepts); and 
generating a second updated rail profile by modifying the updated rail profile by the second simulated wear profile (mathematical concepts).
4. The method of claim 3, further comprising: 
obtaining a second grinding profile for a second grinding operation performed on the rail during the second predetermined time period (insignificant extra solution activity – data gathering); and 
generating a second updated rail profile by modifying the updated rail profile by the second simulated wear profile and the second grinding profile (mathematical concepts).
5. The method of claim 1, further comprising the steps of: 
regenerating the contact model of the interaction between the rail and a train based on the updated rail profile, the train wheel profile, and estimated train traffic on the rail (mathematical concepts); 
running the contact model to produce a second simulated loading on the rail for a second predetermined time period using the updated rail profile (mathematical concepts); 
running the wear model using the updated rail profile and the second simulated loading from the contact model to produce a second simulated wear profile of the rail for the second predetermined time period (mathematical concepts); 
obtaining a second grinding profile for a second grinding operation performed on the rail during the second predetermined time period (insignificant extra solution activity – data gathering); and 
generating a second updated rail profile by modifying the updated rail profile by the second simulated wear profile and the second grinding profile (mathematical concepts).
6. The method of claim 1, wherein the contact model further includes a system model of the interface between the train car and the train track and a wheel contact model of the interface between the wheel of the train car and the rail (mathematical concepts).

7. The method of claim 1, wherein the simulated loading is divided into discrete time steps, and a defined load is simulated to travel a distance over the rail in each time step (mathematical concepts), wherein the defined load is simulated to exert different amounts of pressure across the rail in each time step due to asperity contact between the rail and the wheel of the train car (mathematical concepts).
8. The method of claim 1, wherein the simulated wear profile includes a wear depth profile (mathematical concepts) and generating the updated rail profile includes subtracting the wear depth profile from the rail profile (mathematical concepts).
9. The method of claim 1, wherein running the wear model with the rail profile further comprises calculating a wear time until the rail reaches a predetermined wear limit (mathematical concepts).
10. The method of claim 1, wherein generating the contact model includes generating a finite element model based on the material properties of the rail (mathematical concepts), wherein the finite element model describes a grain structure of the rail and represents polycrystalline properties of the rail (mathematical concepts).
11. The method of claim 1, further comprising performing a wear simulation by iteratively performing with the updated rail profile and subsequent updated rail profiles for corresponding subsequent predetermined time periods (mathematical concepts) the following steps: 
running the contact model to produce a subsequent simulated loading (mathematical concepts); 
running the wear model to produce a subsequent simulated wear profile based on the subsequent simulated loading (mathematical concepts); and 
generating the subsequent updated rail profile by modifying an immediately prior updated rail profile by the subsequent simulated wear profile (mathematical concepts); 
wherein the wear simulation is completed when a final subsequent rail profile exceeds a predetermined wear limit for the rail (mathematical concepts).
12. The method of claim 11, further comprising obtaining a subsequent grinding profile (insignificant extra solution activity – data gathering) and generating the subsequent updated rail profile by updating the immediately prior updated rail profile by the subsequent wear profile and the subsequent grinding profile for at least one iteration of the wear simulation (mathematical concepts).
13. The method of claim 11, further comprising generating a plot of the rail profile, updated rail profile, and subsequent updated rail profiles over time (insignificant extra solution activity – data gathering/outputting).
14. The method of claim 11, further comprising, for each iteration, regenerating the contact model of the interaction between the rail and a train based on the updated rail profile or the subsequent updated rail profile, the train wheel profile, and estimated train traffic on the rail (mathematical concepts).

17. The method of claim 16, wherein the input device is operable to receive the train wheel profile of the wheel of the train car and estimated train traffic information for the rail (insignificant extra solution activity – data gathering).
18. The method of claim 16, wherein the computer readable instructions cause the processor to repeat iteratively with the updated rail profile and subsequent updated rail profiles for corresponding subsequent predetermined time periods the following steps: 
running the contact model to produce a subsequent simulated loading (mathematical concepts); 
running the wear model to produce a subsequent simulated wear profile based on the subsequent simulated loading (mathematical concepts); and 
generating the subsequent updated rail profile by modifying an immediately prior updated rail profile by the subsequent simulated wear profile (mathematical concepts); 
wherein the method is completed when a final subsequent updated rail profile exceeds a predetermined wear limit for the rail (mathematical concepts).
19. The method of claim 17, further comprising: generating and displaying with the output device a plot of the rail profile, the updated rail profile, and any subsequent updated rail profiles over time (insignificant extra solution activity – data gathering/outputting); and calculating a wear time until the final subsequent rail profile is reached (mathematical concepts).

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 3-6, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ignesti et al. (“Development of a Model for the Prediction of Wheel and Rail Wear in the Railway Field” listed on IDS submitted 01/12/2022) in view of Liu et al. (“Analytical modeling of grinding process in rail profile correction considering grinding pattern” listed on IDS submitted 01/12/2022).
As per Claim 1 and 16-17, Ignesti et al. teaches a method for modeling wear in a rail of a train track due to estimated train traffic (Abstract, Fig.1, section 2)/computer-based system (Introduction “The multibody model, implemented in the SIMPACK environment… The whole procedure for the wear estimation is implemented in a MATLAB environment.”, Table 6 section 5.4 “SIMPACK multibody software… d the use of user routine directly implemented in C/C++ environment) and as regards the wear model (thanks to the MATLAB CS-functions that allow the direct compilation of the Matlab code in C/C++)”), the method comprising: 
obtaining material properties of the rail, a rail profile of the rail, and a train wheel profile of a wheel of a train car (Fig.1, section 2, “, the wheel and the rail profiles”, section 3.2.1 “the material properties”, “shear modulus”, section 4.2 “material density”); 
generating a contact model of the interaction between the rail and the train car based on the rail profile, the train wheel profile, and estimated train traffic on the rail (section 2, Fig. 1 “Global Contact Model”, section 3.2); 
running the contact model to produce a simulated loading on the rail for a predetermined time period using the rail profile (Fig. 1 section 2 “The vehicle model…responsible for the dynamical simulation….;…multibody model and not the global contact model…interact online during the simulations”, “multibody simulations”); 
generating a wear model based on the material properties and/or friction modifier properties of the rail (Fig. 1 “Wear Model” section 2 &4); 
running the wear model using the rail profile and the simulated loading from the contact model to produce a simulated wear profile of the rail for the predetermined time period (Fig. 1 “Wear Model” section 2 “The wear model, instead, is made up of three sub-parts: the local contact model, the wear evaluation, and the profile updating procedure. In more detail, the multibody model exchanges data continuously at each time simulation step with the global contact model [4,5], passing the wheelset kinematic variables (wheelset position and orientation and their derivatives) and receiving the positions of the contact points, the wheel-rail contact forces, and the global creepages”, section 4); 
…; and 
generating an updated rail profile by modifying the rail profile by the simulated wear profile (Fig. 1 section 2 “The wear model, instead, is made up of three sub-parts: the local contact model, the wear evaluation, and the profile updating procedure. In more detail, the multibody model exchanges data continuously at each time simulation step with the global contact model [4,5], passing the wheelset kinematic variables (wheelset position and orientation and their derivatives) and receiving the positions of the contact points, the wheel-rail contact forces, and the global creepages”, section 4.3) and ….
Ignesti et al. fails to teach explicitly obtaining a grinding profile for at least one grinding operation performed on the rail during the predetermined time period; and …the grinding profile.
Liu et al. teaches obtaining a grinding profile for at least one grinding operation performed on the rail during the predetermined time period (Fig. 9, section 4, Pg 674-676); and …the grinding profile (Fig. 9, section 4, Pg 674-676. Abstract).
Ignesti et al. and Liu et al. are analogous art because they are both related to a wear modeling in a rail.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Liu et al.  into Ignesti et al.’s invention. In particular, Liu et al. teaches a method which is establishing rail grinding profile in the process of rail profile correction thus provides a method that can effectively simulate the ground rail profile within a pre-determined tolerance (Abstract).

As per Claim 3, Ignesti et al. teaches further comprising the steps of: 
running the contact model to produce a second simulated loading on the rail for a second predetermined time period using the updated rail profile (section 2 Fig. 1 “two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.”, section 3.2); 
running the wear model using the updated rail profile and the second simulated loading from the contact model to produce a second simulated wear profile of the rail for the second predetermined time period (section 2 Fig. 1 “two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.”, section 4); and 
generating a second updated rail profile by modifying the updated rail profile by the second simulated wear profile (section 2 Fig. 1 “two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.” Section 4.3).

As per Claim 4, Ignesti et al. teaches … generating a second updated rail profile by modifying the updated rail profile by the second simulated wear profile (section 2 Fig. 1 “two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.” Section 4.3).
Ignesti et al. fails to teach explicitly further comprising: obtaining a second grinding profile for a second grinding operation performed on the rail during the second predetermined time period; and … and the second grinding profile.
Liu et al. teaches further comprising: 
obtaining a second grinding profile for a second grinding operation performed on the rail during the second predetermined time period (Fig. 9 iteration, section 4, Pg 674-676. Abstract); and 
…and the second grinding profile (Fig. 9 iteration, section 4, Pg 674-676. Abstract).

 As per Claim 5, Ignesti et al. teaches further comprising the steps of: 
regenerating the contact model of the interaction between the rail and a train based on the updated rail profile, the train wheel profile, and estimated train traffic on the rail (section 2, Fig. 1 “two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.” Section 3.2); 
running the contact model to produce a second simulated loading on the rail for a second predetermined time period using the updated rail profile (section 2, Fig. 1“two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.” Section 3.2); 
running the wear model using the updated rail profile and the second simulated loading from the contact model to produce a second simulated wear profile of the rail for the second predetermined time period (section 2, Fig. 1“two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.” Section 4);
 …; and 
generating a second updated rail profile by modifying the updated rail profile by the second simulated wear profile and … (section 2, Fig. 1 “two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.” Section 4.3).
Ignesti et al. fails to teach explicitly obtaining a second grinding profile for a second grinding operation performed on the rail during the second predetermined time period;…and … the second grinding profile.  
Liu et al. teaches obtaining a second grinding profile for a second grinding operation performed on the rail during the second predetermined time period (Fig. 9 iteration, section 4, Pg 674-676. Abstract);…and … the second grinding profile (Fig. 9 iteration, section 4, Pg 674-676. Abstract).

  As per Claim 6, Ignesti et al. teaches wherein the contact model further includes a system model of the interface between the train car and the train track and a wheel contact model of the interface between the wheel of the train car and the rail (Fig. 2-4).

As per Claim 8, Ignesti et al. teaches wherein the simulated wear profile includes a wear depth profile (section 4.3 “depth of rail wear”, “depth of removed material for…rail”) and generating the updated rail profile includes subtracting the wear depth profile from the rail profile (section 4.3 “Profile update…the removal of material occurs…the quantities…
    PNG
    media_image1.png
    38
    94
    media_image1.png
    Greyscale
, a re-parameterization of the profiles is needed”).
6.	Claims 2, 9, 11-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ignesti et al. (“Development of a Model for the Prediction of Wheel and Rail Wear in the Railway Field” listed on IDS submitted 01/12/2022), in view of Liu et al. (“Analytical modeling of grinding process in rail profile correction considering grinding pattern” listed on IDS submitted 01/12/2022), and further in view of Popovic et al. (“MANAGING RAIL SERVICE LIFE” listed on IDS submitted 04/09/2022). 
Ignesti et al. as modified by Liu et al. teaches most all the instant invention as applied to claims 1, 3-6, 8, and 16-17 above.
As per Claim 2, Ignesti et al. as modified by Liu et al fails to teach explicitly further comprising the step of determining whether the updated rail profile exceeds a predetermined wear limit for the rail.
Popovic et al. teaches further comprising the step of determining whether the updated rail profile exceeds a predetermined wear limit for the rail (Page 722 Example 1, Figures 1 and 2, the simulation stops when the service life of the rail is reached due to excessive wear or crack growth).
Ignesti et al., Liu et al. and Popovic et al. are analogous art because they are all related to a wear modeling in a rail.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Popovic et al. into Ignesti et al. and Liu et al.’s invention to provide a method that can effectively simulate the ground rail profile within a pre-determined tolerance (Liu et al.: Abstract). Further setting limits to the amount of wear and crack growth in the simulation of Popovic et al. privies a method which is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches (Pg 721).

As per Claim 9, Ignesti et al. as modified by Liu et al fails to teach explicitly wherein running the wear model with the rail profile further comprises calculating a wear time until the rail reaches a predetermined wear limit.
Popovic et al. teaches wherein running the wear model with the rail profile further comprises calculating a wear time until the rail reaches a predetermined wear limit (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit).

As per Claim 11 and 18, Ignesti et al. as modified by Liu et al teaches further comprising performing a wear simulation by iteratively performing with the updated rail profile and subsequent updated rail profiles for corresponding subsequent predetermined time periods (Ignesti et al.: section 2, Fig. 1 “two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.”) the following steps: 
running the contact model to produce a subsequent simulated loading (Ignesti et al.: section 2, Fig. 1 “two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.” Section 3.2); 
running the wear model to produce a subsequent simulated wear profile based on the subsequent simulated loading (Ignesti et al.: section 2, Fig. 1 “two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.” Section 3.2); and 
generating the subsequent updated rail profile by modifying an immediately prior updated rail profile by the subsequent simulated wear profile (Ignesti et al.: section 2, Fig. 1 “two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.” Section 4).
Ignesti et al. as modified by Liu et al. fails to teach explicitly wherein the wear simulation is completed when a final subsequent rail profile exceeds a predetermined wear limit for the rail.
Popovic et al. teaches wherein the wear simulation is completed when a final subsequent rail profile exceeds a predetermined wear limit for the rail (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit).

As per Claim 12, Ignesti et al. as modified by Liu et al. teaches further comprising obtaining a subsequent grinding profile (Liu et al: Fig.9 section 4) and generating the subsequent updated rail profile by updating the immediately prior updated rail profile by the subsequent wear profile (Ignesti et al.: section 2& 4 Fig. 1 “two main parts that work alternatively during each step. … the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.”) and the subsequent grinding profile for at least one iteration of the wear simulation (Liu et al: Fig.9 section 4).

As per Claim 13, Ignesti et al. as modified by Liu et al.  teaches further comprising generating a plot of the rail profile, updated rail profile, and subsequent updated rail profiles over time (Ignesti et al.: Fig. 1 “PROFILE UPDATING” Fig. 13-20).
As per Claim 14, Ignesti et al. as modified by Liu et al. teaches further comprising, for each iteration, regenerating the contact model of the interaction between the rail and a train based on the updated rail profile or the subsequent updated rail profile, the train wheel profile, and estimated train traffic on the rail (Ignesti et al.: section 2, Fig. 1 “two main parts that work alternatively during each step… the wheel and the rail profiles are updated through suitable numerical procedures and represent the outputs of one discrete step of the whole model loop.” Section 3-4).

As per Claim 19, Ignesti et al. as modified by Liu et al.  teaches further comprising: generating and displaying with the output device a plot of the rail profile, the updated rail profile, and any subsequent updated rail profiles over time (Ignesti et al.: Fig. 1 “PROFILE UPDATING” Fig. 13-20). 
Ignesti et al. as modified by Liu et al. fails to teach explicitly calculating a wear time until the final subsequent rail profile is reached (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit).

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ignesti et al. (“Development of a Model for the Prediction of Wheel and Rail Wear in the Railway Field” listed on IDS submitted 01/12/2022), in view of Liu et al. (“Analytical modeling of grinding process in rail profile correction considering grinding pattern” listed on IDS submitted 01/12/2022), and further in view of Hyde et al. (“Planning Rail Grinding Using Crack Growth Predictions” listed on IDS submitted 04/09/2022) and Eadie al. (“The effects of top of rail friction modifier on wear and rolling contact fatigue: Full-scale rail–wheel test rig evaluation, analysis and modelling” listed on IDS submitted 04/09/2022). 
Ignesti et al. as modified by Liu et al. teaches most all the instant invention as applied to claims 1, 3-6, 8, and 16-17 above.
As per Claim 7, Ignesti et al. as modified by Liu et al. fails to teach explicitly wherein the simulated loading is divided into discrete time steps, and a defined load is simulated to travel a distance over the rail in each time step, wherein the defined load is simulated to exert different amounts of pressure across the rail in each time step due to asperity contact between the rail and the wheel of the train car.
Hyde et al. teaches wherein the simulated loading is divided into discrete time steps (Tables 1 and 2, the load is divided into each wheel pass which has a defined time period), and a defined load is simulated to travel a distance over the rail in each time step (Page 217 and 218 Section 2.1, tables 1 and 2, the wheel pass is over a section of rail).
Eadie et al. teaches wherein the defined load is simulated to exert different amounts of pressure across the rail in each time step due to asperity contact between the rail and the wheel of the train car (Figure 4, Table 1, Pg 1224, section 2.4, Pg 1228 section 3.6: Modeling is conducted using VAMPIRE® Rail Vehicle Dynamics Software to apply a load at different angles on the rail which exerts different pressures across the rail).
Ignesti et al., Liu et al., Hyde et al., and Eadie et al. are analogous art because they are all related to a wear modeling in a rail.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Hyde et al. and Eadie et al. into Ignesti et al. and Liu et al.’s invention to provide a method that can effectively simulate the ground rail profile within a pre-determined tolerance (Liu et al.: Abstract).  Furthermore Hyde et al. teaches an optimum grinding strategy that can be developed to maximize rail life, to minimize the life cycle cost of the rail, or to eliminate defects over a particular size within a certain period of grinding (Hyde et al.: Page 217 Section 1). Also by adjusting the angle of the force applied to the rail in the software program, an angle of the wheel can be suggested that produces the least amount of wear during wear simulation and modeling (Eadie et al. Figure 6). 

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ignesti et al. (“Development of a Model for the Prediction of Wheel and Rail Wear in the Railway Field” listed on IDS submitted 01/12/2022), in view of Liu et al. (“Analytical modeling of grinding process in rail profile correction considering grinding pattern listed on IDS submitted 01/12/2022”), and further in view of Ghodrati et al. (“Modeling of rolling contact fatigue in rails at the microstructural level” listed on IDS submitted 04/09/2022). 
Ignesti et al. as modified by Liu et al. teaches most all the instant invention as applied to claims 1, 3-6, 8, and 16-17 above.
As per Claim 10, Ignesti et al. as modified by Liu et al. fails to teach explicitly wherein generating the contact model includes generating a finite element model based on the material properties of the rail, wherein the finite element model describes a grain structure of the rail and represents polycrystalline properties of the rail.
Ghodrati et al. teaches wherein generating the contact model includes generating a finite element model based on the material properties of the rail (Page 206 section 1, Page 206 section 2.2, Pages 207 and 208 Section 3 and 3.1, Figures 3 and 13, a finite element model is made based on the material properties of the rail), 
wherein the finite element model describes a grain structure of the rail and represents polycrystalline properties of the rail (Abstract, Page 205 and 206 section 1, Page 206 section 2.1 and 2.2, Pages 207 and 208 Section 3 and 3.1, Figures 3 and 13, the finite element model displays the grain structure and polycrystalline properties of the rail).
Ignesti et al., Liu et al. and Ghodrati et al. are analogous art because they are all related to a wear modeling in a rail.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Ghodrati et al. into Ignesti et al. and Liu et al.’s invention.to provide a method that can effectively simulate the ground rail profile within a pre-determined tolerance (Liu et al.: Abstract). Further Ghodrati et al. teaches finite element framework which is developed to investigate the rolling contact fatigue (RCF) in rails, and the microstructure of a representative part of the rail in contact with the wheel during wheel passage is modeled using Voronoi tessellation algorithm for higher computational efficiency (Ghodrati et al.: Abstract).

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ignesti et al. (“Development of a Model for the Prediction of Wheel and Rail Wear in the Railway Field” listed on IDS submitted 01/12/2022), in view of Liu et al. (“Analytical modeling of grinding process in rail profile correction considering grinding pattern” listed on IDS submitted 01/12/2022), and further in view of Popovic et al. (“MANAGING RAIL SERVICE LIFE” listed on IDS submitted 04/09/2022). 
As per Claim 15, Ignesti et al. teaches a method for modeling wear in a rail of a train track due to estimated train traffic in order to provide maintenance recommendations for the train track (Abstract, Fig.1, section 2), the method comprising: 
obtaining a train wheel profile of a train car (Fig.1, section 2, “, the wheel and the rail profiles”); 
providing two or more sets of maintenance parameters, each set of maintenance parameters (Introduction “the original profiles have to be periodically re-established by means of turning; particularly, from a safety viewpoint, the arising of a contact geometry, which may compromise the vehicle stability or increase the derailment risk, has to be avoided”) including: 
a rail profile (Fig.1, section 2, “, the wheel and the rail profiles”); 
…; and 
rail material properties (Fig.1, section 2, section 3.2.1 “the material properties”, “shear modulus”, section 4.2 “material density”); 
…; 
for each of the at least two sets of maintenance parameters (Fig. 1 section 2): 
generating a contact model of an interaction between the rail profile and a wheel of a train based on the rail profile, the train wheel profile, and estimated train traffic on the rail (section 2, Fig. 1 “Global Contact Model”, section 3.2); 
generating a wear model based on the material properties (Fig. 1 “Wear Model” section 2 &4); 
performing a wear simulation using the rail profile for a predetermined time period (Fig. 1 section 2 “The vehicle model…responsible for the dynamical simulation….;…multibody model and not the global contact model…interact online during the simulations”, “multibody simulations”) by: 
running the contact model to produce a simulated loading (Fig. 1 section 2 “The vehicle model…responsible for the dynamical simulation….;…multibody model and not the global contact model…interact online during the simulations”, “multibody simulations”); 
running the wear model to produce a simulated wear profile based on the simulated loading (Fig. 1 section 2 “The vehicle model…responsible for the dynamical simulation….;…multibody model and not the global contact model…interact online during the simulations”, “multibody simulations”); and 
generating an updated rail profile by modifying the rail profile by the simulated wear profile (Fig. 1 section 2 “The wear model, instead, is made up of three sub-parts: the local contact model, the wear evaluation, and the profile updating procedure. In more detail, the multibody model exchanges data continuously at each time simulation step with the global contact model [4,5], passing the wheelset kinematic variables (wheelset position and orientation and their derivatives) and receiving the positions of the contact points, the wheel-rail contact forces, and the global creepages”, section 4.3); 
….Ignesti et al. fails to teach explicitly grinding parameters and wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another, 
repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail; and 
calculating a wear time until the final rail profile exceeds the predetermined wear limit; 
comparing the wear times associated with each set of maintenance parameters.
Liu et al. teaches grinding parameters (section 3.1 “the force ratio of sharpness of abrasive grains and the depth of penetration. Its value is dependent on the material properties.”, “the penetration depth…related to material properties”, section 4 “grinding pattern including grinding angle, rotation speed, feeding speed, and number of grinding wheels”, Fig. 9) and wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another (section 4 “grinding pattern including grinding angle, rotation speed, feeding speed, and number of grinding wheels”).
Popovic et al. teaches repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit); and 
calculating a wear time until the final rail profile exceeds the predetermined wear limit (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit, the model predictions the progression of wear and crack growth on the rail); 
comparing the wear times associated with each set of maintenance parameters (Page 772 Example 1, Figures 1 and 2, the rail life is compared with and without grinding at regular intervals).
Ignesti et al., Liu et al. and Popovic et al. are analogous art because they are all related to a wear modeling in a rail.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Liu et al. and Popovic et al. into Ignesti et al.’s invention. In particular, Liu et al. teaches a method which is establishing rail grinding profile in the process of rail profile correction thus provides a method that can effectively simulate the ground rail profile within a pre-determined tolerance (Abstract). Further setting limits to the amount of wear and crack growth in the simulation of Popovic et al. provides a method which is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches (Pg 721).

Conclusion
10.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. (US 9233696 B2) discloses a method for operating a railroad train to minimize wheel and track wear.
Oldknow et al. (US 8473128 B2) discloses Optimizing rail track performance.
Ignesti et al. (“Development of a model for the simultaneous analysis of wheel and rail wear in railway systems”) discloses updating rail profile based on obtained material properties of the rail, a rail profile of the rail, a train wheel profile of a wheel of a train car and grinding profiles during wear simulation.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146

/EUNHEE KIM/            Primary Examiner, Art Unit 2146